Name: Commission Implementing Regulation (EU) No 552/2014 of 22 May 2014 amending Regulation (EC) No 1484/95 as regards representative prices in the poultrymeat and eggÃ sectors
 Type: Implementing Regulation
 Subject Matter: animal product;  agricultural policy;  EU finance;  prices;  agricultural activity;  trade
 Date Published: nan

 23.5.2014 EN Official Journal of the European Union L 155/20 COMMISSION IMPLEMENTING REGULATION (EU) No 552/2014 of 22 May 2014 amending Regulation (EC) No 1484/95 as regards representative prices in the poultrymeat and egg sectors THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1) and in particular Article 183(b) thereof, Whereas: (1) Commission Regulation (EC) No 1484/95 (2) lays down detailed rules for implementing the system of additional import duties and fixes representative prices in the poultrymeat and egg sectors and for egg albumin. (2) Regular monitoring of the data used to determine representative prices for poultrymeat and egg products and for egg albumin shows that the representative import prices for certain products should be amended to take account of variations in price according to origin. (3) Regulation (EC) No 1484/95 should be amended accordingly. (4) Given the need to ensure that this measure applies as soon as possible after the updated data have been made available, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1484/95 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 145, 29.6.1995, p. 47. ANNEX ANNEX I CN code Description of goods Representative price (EUR/100 kg) Security pursuant to Article 3(3) (EUR/100 kg) Origin (1) 0207 12 10 Fowls of the species Gallus domesticus, not cut in pieces, presented as 70 % chickens , frozen 118,5 0 AR 0207 12 90 Fowls of the species Gallus domesticus, not cut in pieces, presented as 65 % chickens , frozen 130,3 0 AR 144,3 0 BR 0207 14 10 Fowls of the species Gallus domesticus, boneless cuts, frozen 286,0 4 AR 219,8 24 BR 324,5 0 CL 253,5 14 TH 0207 14 60 Fowl of the species Gallus domesticus, legs, frozen 138,5 1 BR 0207 27 10 Turkeys, boneless cuts, frozen 314,6 0 BR 326,4 0 CL 0408 91 80 Eggs, not in shell, dried 422,2 0 AR 1602 32 11 Preparations of fowls of the species Gallus domesticus, uncooked 246,6 12 BR (1) Nomenclature of countries laid down by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ  stands for of other origin .